     Case 3:19-cv-00641-MMD-CLB Document 28 Filed 04/19/21 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     EDWARD SLADE,                                   Case No. 3:19-cv-00641-MMD-CLB

7                                 Petitioner,                      ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                              Respondents.
10

11         Petitioner Edward Slade has filed an unopposed motion for extension of time

12   (second request) (ECF No. 27). The Court finds good cause to grant Slade’s motion.

13         It is therefore ordered that Slade’s unopposed motion for extension of time (second

14   request) (ECF No. 27) is granted. Slade will have up to and including June 14, 2021, to

15   file an opposition to the motion to dismiss (ECF No. 19).

16         DATED THIS 19th Day of April 2021.

17

18

19                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26

27
28
